DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 claims the safety installation is disposed on the transfer assembly, however claim 1 claims that the safety installation is fixed.  The safety installation cannot be both on the transfer assembly and fixed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1, 3, 6, 11-16, 19, 21, 23, 24, 27, 29, 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilson et al. (US 8,210,971) in view of Hackauf (US 2001/0039464).

Regarding claim 1, Chilson et al. teaches a delivery system, comprising:
a delivery vehicle, 50, for delivering inward goods, 60; 
an automated transfer assembly, 10, for transferring the goods in an automated manner from the delivery vehicle to a goods store, wherein the transfer assembly comprises an object detection device, 20, 30, and 100, the transfer assembly comprising a first navigation installation and a second navigation installation which differs from the first navigation installation, the first navigation installation being active when displacing the transfer assembly, using a navigation sensor, and 
a safety installation for securing a movement range of the transfer assembly when unloading the goods, wherein the safety installation is installed in a locationally fixed manner, the safety installation being immobile relative to a floor, the transfer assembly being configured to move into a receiving region only once the safety installation has been activated.  Chilson teaches the transfer assembly operates to unload a trailer parked at a loading dock, where the loading dock has a door.  Under the broadest reasonable interpretation the dock installation and door of Chilson et al. reads on the safety installation as claimed, where the dock and door frame are fixed and when the door is opened, activated, the transfer assembly moves into a receiving region.  
See figures 5 and 10, column 7, lines 32+, column 16, lines 39+, column 18, lines 20+.
	Chilson et al. teaches a second navigation installation to guide the transfer assembly, but does not specifically teach that the second navigation system identifies the goods.  Hackauf teaches a transfer assembly for goods that includes a goods identification device that reads an identifying tag on a roll of goods, the goods identification device being configured to detect a dimension, namely a weight, of at least a portion of at least one of the goods and to identify the at least one of the goods based on at least a comparison of the detected dimension and a predetermined goods dimension, see paragraphs 0028+.  It would have been obvious to one of ordinary skill in the art to combine the goods identification feature of Hackauf with the second navigation installation of Chilson et al. in order to enable the installation to determine specific qualities of the goods such as size and weight and enable a more efficient transfer of the goods.

	Regarding claim 3, Chilson et al. teaches the delivery goods vehicle is a commercial vehicle, 50.


Regarding claim 6, Chilson et al. teaches the transfer assembly comprises a lifting device, 18, for lifting an item of the goods to the transferred.

Regarding claim 11, Chilson et al. teaches a stop marker, 83, for predefining a nominal stopping position for the delivery vehicle.

Regarding claim 12, Chilson et al. teaches the object detection device is capable of detecting a delivery vehicle, see column 16, lines 39+.

Regarding claim 13, Chilson et al. teaches the object detection device is capable of detecting at least one of a loading area, a contour, and a superstructure of said delivery vehicle, see column 16, lines 39+.

Regarding claim 14, Chilson et al. teaches the object detection device is capable of detecting an item of the goods to be transferred, see column 18, lines 20+.

Regarding claim 15, Chilson et al. teaches the object detection device is capable of detecting at least one of a position and a transverse dimension of at least one of the item of the goods to be transferred and neighboring goods, see column 18, lines 20+.

Regarding claim 16, Chilson et al. teaches the object detection device is capable of detecting obstacles, see column 7, lines 32+.

	Regarding claim 19, Chilson et al. teaches a releasing installation, the opening of the door, for releasing a movement range of the transfer assembly for unloading of the goods.

Regarding claim 21, Chilson et al. teaches second navigation installation has a position accuracy that is greater than that of the first navigation installation, see column 7, lines 32+.

Regarding claim 23, Chilson et al. teaches the first navigation installation is constantly active when displacing the transfer assembly, see column 9, lines 30+.

Regarding claim 24, Chilson et al. teaches the first navigation installation is active when displacing the transfer assembly up to the identification of an item of the goods to be gripped, see column 9, lines 31+.

Regarding claim 27, Chilson et al. teaches the first navigation installation comprises at least one two-dimensional lidar system, see column 5, lines 50+.

Regarding claim 29, Chilson et al. teaches the second navigation installation is preferably embodied as a three-dimensional goods identification system, see column 9, lines 37+.

Regarding claim 30, Chilson et al. teaches the goods are capable of being identified by way of position coordinates of said goods, see column 9, lines 37+.


Claims 2, 4, 5, 7-10, 37, 40, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilson et al. in view of Hackauf and further in view of Jordan et al. (6,454,511).

Regarding claims 2 and 37, the combination of Chilson et al. and Hackauf teach a delivery system for goods but does not specifically teach the goods are rolls.  Jordan et al. teaches a transfer assembly that moves rolls.  It would have been obvious to one of ordinary skill in the art to use the delivery system of Chilson et al. to move material rolls as taught by Jordan et al. since both Chilson et al. and Jordan et al. teach material handling devices and systems and material rolls are a well known goods that needs to be moved.  

Regarding claim 4, Chilson et al. does not teach that the transfer assembly comprises a gripping device for gripping the goods to be transferred, but Jordan et al. does.  Jordan et al. teaches a transfer assembly with a gripping device, see figure 2.  It would have been obvious to one of ordinary skill in the art to replace the forklift transfer assembly of Chilson et al. with the transfer assembly and gripping device of Jordan et al. in order to achieve the predictable result of gripping a load to transfer it.

Regarding claim 5, Jordan et al. teaches the gripping device comprises a first gripper arm installation for engaging on an item of the goods to be transferred, and a second gripper arm installation for engaging on the item of the goods to be gripped spaced apart from the first gripper arm installation, wherein the second gripper arm installation is longer in comparison to the first gripper arm installation, see figure 2.  

Regarding claim 7, Chilson et al. does not teach the lifting device is embodied as a hydraulic lifting device and comprises a hydraulic fluid pressure variation detection installation for detecting a pressure variation of hydraulic fluid of the hydraulic lifting device, but Jordan et al. does.  Jordan et al. teaches a lifting device that is hydraulic and comprises a pressure variation detection installation, 92, as claimed, see column 5, lines 21+.  
It would have been obvious to one of ordinary skill in the art to combine the hydraulic lifting device and pressure variation detection installation of Jordan et al. with the lifting device of Chilson et al. in order to reliably lift and lower a heavy load.

Regarding claim 8, Jordan et al. teaches the hydraulic pressure variation detection installation upon reaching a peak of an increase in pressure of the hydraulic fluid of the hydraulic lifting device, detects a completely raised state of an item of the goods to be transferred, see column 6, lines 34+.

	Regarding claims 9 and 10, Jordan et al. teaches the “freelift” and “mainlift” wherein the lifting device upon detecting the completely raised state in the “freelift” range of an item of the goods to be transferred, lifts the good further, into the “mainlift” range, see column 6, lines 14+.  Jordan et al. does not specifically teach the goods are lifted further by at least 10mm or 50mm, as claimed, however it would have been obvious to one of ordinary skill in art to lift the load at least 10mm or 50mm further, as claimed, since it has been held that discovering an omptimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 36, the combination of Chilson et al.,  Hackauf, and Jordan teach a method for delivering inward goods as claimed.

Regarding claim  40, Chilson et al. teaches a support member and a sensor, 20, mounted to the support member.  Hackauf teaches a support member and a good identification device, 30, mounted to the support member, see figure 1.  Jordan et al. teaches a transfer assembly with a gripping device, see figure 2.  It would have been obvious to one of ordinary skill in the art to replace the forklift transfer assembly of Chilson et al. with the transfer assembly and gripping device of Jordan et al. in order to achieve the predictable result of gripping a load to transfer it.

Regarding claim 41, the combination of Chilson et al. and Hackauf teach two good identification devices mounted on the support and pointed in different direction, where the device of Chilson et al. is point in a lower direction and the device of Hackauf is pointed in a higher direction, based on their mounting positions as taught.

Allowable Subject Matter
Claims 43-45 are allowed.

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to teach a fixed safety installation as claimed.  As outlined in the detailed rejection above, the loading dock door, door frame, and dock itself reads on the applicant’s claimed safety installation.  As such, claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



10 May 2022